 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DYLAN JAMES DOWNEY,

 9                             Plaintiff,                Case No. C17-968-JCC-JPD

10          v.                                           ORDER GRANTING PARTIES’
                                                         STIPULATED MOTION TO AMEND
11   STUART ANDREWS M.D., et al.,                        PRETRIAL SCHEDULE

12                             Defendants.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. Through their counsel of record,

15   the parties have filed a stipulated motion and proposed order amending the pretrial schedule.

16   The Court GRANTS the parties’ stipulated motion, Dkt. 83, and ORDERS:

17                           Event                                    Deadline

18          Deadline to disclose experts and expert                    4/12/19
            reports
19          Discovery deadline                                         4/30/19

20          Dispositive motions deadline                               5/31/19

21
     \\
22
     \\
23


     ORDER GRANTING PARTIES’
     STIPULATED MOTION TO AMEND
     PRETRIAL SCHEDULE - 1
 1         The Clerk is directed to send copies of this order to the parties and to the Honorable John

 2   C. Coughenour.

 3         Dated this 24th day of January, 2019.



                                                   A
 4

 5
                                                   JAMES P. DONOHUE
 6                                                 United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING PARTIES’
     STIPULATED MOTION TO AMEND
     PRETRIAL SCHEDULE - 2
